Citation Nr: 0327297	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, postoperative status patelloplasty, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
an injury to the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

4.  Entitlement to service connection for a skin rash, to 
include service connection secondary to herbicide exposure.

5.  Entitlement to an effective date earlier than January 29, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	William T. Bogue, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to 
December 1969 and from June 1971 to July 1976.  The appellant 
has reported unverified service from August 1965 to December 
1966 and from February 1971 to June 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claims of 
entitlement to increased disability ratings for a right knee 
disability, a left knee disability, and migraine headaches as 
well as his claim of entitlement to service connection for a 
skin rash.

The appellant's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
raised by the appellant's representative in a March 4, 2003, 
letter, is referred to the RO for appropriate development.  
(The Board notes that the appellant's claim of entitlement to 
a total rating for compensation purposes based on individual 
unemployability was denied previously in the August 1999 
rating decision but was not appealed.  In April 2002 the 
appellant and his representative were provided with a copies 
of VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  The form was attached 
to an April 10, 2002 letter from the RO.  It does not appear 
that the appellant or his representative returned a completed 
copy of the form.)  The appellant's claims of entitlement to 
service connection for weight loss and entitlement to a 
compensable evaluation for hearing loss, both raised by the 
appellant in an attachment to his May 2003 substantive 
appeal, are also referred to the RO for appropriate 
development.  Finally, the issue of whether a January 1982 
rating decision, which denied entitlement to service 
connection for PTSD, contained clear and unmistakable error 
was also raised by the appellant in the attachment to his May 
2003 substantive appeal.  That issue is also referred to the 
RO for appropriate development.

This case was before the Board previously in January 2003 
when it was remanded to schedule the appellant for a hearing 
before the Board.  On March 7, 2003, a videoconference 
hearing was held before Christopher J. Gearin, who is the 
Acting Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b), (c) (West 2002).  A transcript of 
that hearing has been associated with the record on appeal.

The issues of entitlement to an increased evaluation for a 
right knee disability, post operative status patelloplasty, 
currently evaluated as 10 percent disabling; entitlement to 
an increased evaluation for residuals of an injury to the 
left knee, currently evaluated as 10 percent disabling; 
entitlement to service connection for a skin rash, to include 
service connection secondary to herbicide exposure; and 
entitlement to an effective date earlier than January 29, 
1999, for the grant of service connection for PTSD will be 
addressed in the REMAND section of this decision.






FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  The appellant's headache disorder is manifested by very 
frequent prolonged completely prostrating attacks, which 
interfere with his ability to perform activities of daily 
living and/or gainful employment.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, and no 
higher, for migraine headaches have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a December 1998 examination by S.M., M.D., conducted in 
conjunction with the appellant's claim for Social Security 
Disability benefits, the appellant reported that he had been 
diagnosed with migraine headaches.  He suffered at least two 
headaches per month.  Headaches began in the back of his neck 
and spread to the front of his head.  Severe headaches 
included blurred vision, nausea, and seeing colors.  He had 
been treated with Imitrex, but it did not relieve the 
headaches.  He had to lie in a quiet, dark room for 
approximately 12 hours before the headaches dissipated.

At a January 1999 psychological examination by C.B., Ph.D., 
conducted in conjunction with the appellant's claim for 
Social Security Disability benefits, the appellant reported 
that he suffered migraine headaches approximately three to 
four times per month, with headaches episodes lasting from 
three days to two weeks.  He took Imitrex, which was not 
fully effective in relieving his symptoms.

At a June 1999 VA miscellaneous neurological disorders 
examination, the appellant reported that he took Imitrex for 
migraine headaches, without relief.  He experienced 
approximately two migraines per week.  The headaches were 
accompanied by nausea and an aura.  He was photophobic during 
these episodes.  On examination, cranial nerves 2-12 were 
noted to be intact.  The examiner diagnosed migraines.

In October 1999 the appellant was treated as a VA outpatient 
for headaches.  He explained that he suffered 12 to 15 
headaches per month.  Imitrex did not relieve his headaches.  
The examiner diagnosed tension headaches.

At a June 2001 VA miscellaneous neurological disorders 
examination, the appellant reported that he suffered from 
headaches that began in his neck and upper back with a 
sensation of tightness.  With time, the pain became occipital 
and then radiated forward bifrontally.  When the headaches 
became severe, it pounded and could be accompanied by nausea 
and vomiting.  He developed photophobia.  He went into a 
quiet, dark place and tried to get comfortable.  The only 
treatment that had helped him in the past had been a narcotic 
analgesic, i.e., Stadol nasal spray or parenteral meperidine.  
The narcotic put him to sleep.  He had previously worked in 
the video production industry and would miss approximately 4 
out of 25 workdays because of headaches.  He currently had 
severe headaches approximately three to four times per month.  
No treatment, included Imitrex tablets had been effective.  
The examiner diagnosed unusually severe mixed headaches 
disorder with features of both tension-type and vascular 
headaches that were moderately disabling because they 
interfered with his ability to perform daily activities 
including activities of daily living and/or gainful 
employment.  The examiner explained that the disorder was 
difficult to manage because even if the appellant were to 
take Stadol, he would have to go to sleep.  The appellant 
could not continue to function during these episodes.  
Further, mixed headache disorders could prove to be 
refractory to treatment.

In December 2001 the appellant was treated as a VA outpatient 
for migraine headaches.  He stated that that month he had had 
18 headaches, which had lasted two to three days each.  The 
appellant confirmed that he had had headache every day.

At the March 7, 2003 hearing, the appellant testified that he 
had experienced approximately 20 incapacitating headaches 
while working for Cinetel Productions.  He stated that he 
typically suffered approximately three to four headaches per 
month.  The headaches lasted for up to 15 days.  He described 
the headaches as feeling as though he had been hit in the 
forehead by two rams.  His neck tightened.  He experienced an 
aura.  During these episodes, he had to retreat to a dark 
room, preferably a dark closet.  He later said that he 
suffered from two to three headaches per month.  He had been 
treated by VA for his headaches, but he preferred a stronger 
medication.  He had sought treatment between rather than 
during his incapacitating because he lived alone and was 
unable to drive to seek treatment during the episodes.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an April 30, 2001, 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate a claim and informed the appellant 
that VA would assist in obtaining identified records, but 
that it was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  A Statement of the Case 
(SOC) dated in March 2002 described the evidence that was 
used in deciding the appellant's claim and provided the 
appellant with the criteria for higher disability rating.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SOC and the letter 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the appellant's service 
medical records, VA medical records, and records from the 
Social Security Administration have been obtained.  There is 
no indication that relevant (i.e., pertaining to treatment 
for the claimed disability) records exist that have not been 
obtained.  As for VA's duty to obtain any medical 
examinations, the appellant was provided examinations in June 
1999 and June 2001.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the January 
2003 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2002).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 3.102 (2002).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2002).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

The appellant's service-connected migraine headaches are 
currently evaluated as 30 percent disabling under Diagnostic 
Code 8100, for migraine headaches with characteristic 
prostrating attacks occurring an average of once a month over 
the last several months.  A 50 percent disability evaluation 
is assigned for migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2002).

Although the frequency of the appellant's headaches is not 
entirely clear from the record-the number of reported 
headaches varies from two per month to every day-it is clear 
that the appellant experiences more than one per month as 
required for a 30 percent disability rating.  Further, it is 
clear from the record that that the headaches experienced by 
the appellant involve prolonged completely prostrating 
attacks.  Apparently, the only medications that relieve the 
appellant's headaches consistently are narcotic analgesics.  
The appellant is unable to function during headache episodes.  
Finally, in June 2001, a VA physician described the 
appellant's headache disorder as "unusually severe" and 
opined that the appellant's headaches interfered with his 
ability to perform activities of daily living and/or gainful 
employment.  Although the examiner also described the 
appellant's disorder as "moderately disabling," the Board 
nevertheless finds that the evidence supports a 50 percent 
disability evaluation for the appellant's migraine headaches.  
The symptoms of the appellant's headache disorder more nearly 
approximate the criteria for a 50 percent disability rating 
than the criteria for a 30 percent rating.

The 50 percent disability rating is the highest available 
rating under Diagnostic Code 8100.  In exceptional cases 
where a schedular evaluation is found to be inadequate, the 
RO may refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2002).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2002).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to miscellaneous diseases of 
the central nervous system, 38 C.F.R. § 4.124a, Diagnostic 
Codes 8104 (paramyoclonus multiplex), 8105 (Sydenham's 
chorea) (2002); however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
periods of hospitalization for his service-connected migraine 
headaches.  While the appellant does suffer from 
incapacitating headaches, the episodes are not shown to have 
been for symptoms so unusual as to render impractical the 
schedular rating criteria providing ratings from 
noncompensable to 100 percent for neurological disabilities.

It is undisputed that the appellant's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account-indeed, the 
criteria for a 50 percent disability rating requires severe 
economic inadaptability.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2002).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Accordingly, the Board finds that the evidence supports an 
evaluation of 50 percent, and no higher, for service-
connected migraine headaches.


ORDER

A 50 percent rating, but no higher, for the appellant's 
migraine headaches is granted, subject to the regulations 
governing the payment of monetary awards.


REMAND

The issues of entitlement to an increased evaluation for a 
right knee disability, post operative status patelloplasty, 
currently evaluated as 10 percent disabling; entitlement to 
an increased evaluation for residuals of an injury to the 
left knee, currently evaluated as 10 percent disabling; 
entitlement to service connection for a skin rash, to include 
service connection secondary to herbicide exposure; and 
entitlement to an effective date earlier than January 29, 
1999, for the grant of service connection for PTSD are not 
yet ready for appellate review.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The appellant should be afforded a VA 
joints examination to assess the severity 
of his service-connected right and left 
knee disabilities.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder, including 
the appellant's service medical records 
and the reports of VA joints examinations 
in June 1999 and May 2001, has been 
reviewed.

?	At the March 7, 2003 hearing, the 
appellant testified that his knee 
disabilities had increased in severity 
since his last VA examination in May 
2001.  Under these circumstances, the 
Board finds that a contemporaneous VA 
examination is necessary to accurately 
assess the current severity of the 
appellant's service-connected right and 
left knee disabilities.  See Glover v. 
West, 185 F.3d 1328, 1332 (Fed. Cir. 
1999); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); 38 C.F.R. § 
3.327(a) (2002); VAOPGCPREC 11-95 (1995).

2.  The appellant should be afforded a VA 
skin diseases examination to determine 
whether he has a current skin disorder, 
such as a rash, that is related to his 
military service.  If possible, the 
examination should be scheduled during a 
period in which the appellant reports 
that his skin rash is active.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder, including VA outpatient treatment 
records for skin disorder symptoms in 
April 1993, October 1999, and April 2000, 
has been reviewed.  The Board notes that 
the appellant is competent to report 
readily observable symptoms such as 
inflamed or irritated skin but is not 
competent to attribute the symptoms to a 
particular medical diagnosis.  Further, 
the appellant served in the Republic of 
Vietnam and is presumed to have been 
exposed to herbicides such as Agent 
Orange during his military service there.  
?	If the appellant does not have 
a current skin disorder, the 
examiner should specifically 
state that.  
?	If the appellant does have a 
current skin disorder, the 
examiner should opine whether 
it is "due to," "more likely 
than not due to" (greater than 
50%), "at least as likely as 
not due to" (50%), "less 
likely than not due to" (less 
than 50%), or "not due to" 
the appellant's military 
service, to include his 
presumed exposure to herbicides 
in Vietnam.  The term "at 
least as likely as not" does 
not mean "within the realm of 
medical possibility."  Rather, 
it means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is to 
find against causation.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the appellant's 
claims pertaining to his right knee, left 
knee, and skin disabilities.  Thereafter, 
if any benefit on appeal remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC) and given 
the opportunity to respond thereto.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.

4.  The appellant and his representative 
should be furnished an SOC and given the 
opportunity to respond thereto.  The SOC 
should address the appellant's claim for 
entitlement to an effective date earlier 
than January 29, 1999, for the grant of 
service connection for PTSD.  

?	In a March 2002 rating 
decision, the RO granted 
entitlement to service 
connection for PTSD effective 
from January 29, 1999.  In May 
2002 the RO received the 
appellant's Notice of 
Disagreement with the effective 
date for the grant of service 
connection that the RO had 
assigned.  Also, within a year 
of the March 2002 rating 
decision, the veteran's 
attorney submitted supplemental 
documentation indicating the 
veteran's disagreement with the 
effective date for the grant of 
service connection that the RO 
had assigned.  
?	Because no SOC has been 
provided on this issue, the 
appellant has not had an 
opportunity to perfect an 
appeal.  In a case in which a 
claimant has expressed timely 
disagreement in writing with a 
rating action of the RO, an 
appeal has been initiated, and 
the RO must issue a statement 
of the case.  The Board must 
remand that issue to the RO for 
that purpose.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 
(1999) (holding that where a 
notice of disagreement is 
received by VA, the appellate 
process has commenced and the 
appellant is entitled to a 
Statement of the Case on the 
issue).

The statement of the case should set 
forth all pertinent laws and regulations, 
and should include a discussion of the 
application of those laws and regulations 
to the evidence.  If the claim remains 
denied, the appellant and his 
representative must be notified of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of this issue.  If, and only if, a 
timely and adequate substantive appeal is 
received, the claim should then be 
returned to the Board for further review, 
as appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



